DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Consider amending “a pre-preg” in line 2 of claim to be consistent with language similarly used in the specification as originally filed as follows:  
par [0042], “epoxy pre-peg sheets”; pars [0042], [0043], [0047], [0048], [0049], [0050] “hybrid pre-preg electrode”; pars [0055], [0057], [0062], [0063], [0064] “the prepreg HCDE.”
For examination on the merits the limitation “a pre-preg” is interpreted as a pre-impregnated resin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solnik (US 2010/0240943).
The method of Solnik are disclosed at paragraph as follows:  
providing an electrode array above an upper surface of the contaminated water, the electrode array including a plurality of electrically connected substantially parallel electrodes, each electrode including an elongated conductive metal support and a layer of carbon fibers supported by, and in electric contact with, the elongated conductive metal support such that ends of fibers of the layer of carbon fibers extend beyond the conductive metal support.  The method further includes providing a ground electrode in electric contact with the contaminated water, such that the contaminated water is located between the ground electrode and the electrode array, with a gap of air between the upper surface and the electrode array.  The method further includes applying voltage to the electrode array to cause corona discharge in the gap.
For claim 1, Solnik discloses a hybrid composite discharge electrode comprising at least one metal layer and at least one carbon fiber layer (Abstract; par [0026]).  
For claim 12, Solnik discloses a method of making a hybrid composite discharge electrode (Abstract; par [0026]) comprising combining at least one metal layer and at least one carbon fiber layer to form the hybrid composite discharge electrode (Abstract; par [0026]).  Also see teaching of Solnik disclosed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Solnik in view of Alam (US 7976616).
For claim 3, the teaching of Solnik is relied upon as set forth above and discloses the electrode comprising the at least one carbon fiber layer.  Solnik does not explicitly disclose wherein the at least one carbon fiber layer includes an epoxy.  However, Alam is analogous art that discloses discharge electrodes in an electrostatic precipitator (col. 3, l. 60-col. 4, l. 15) and teaches a carbon fiber layer (i.e., carbon composite fiber) that includes an epoxy (col. 4, ll. 59-67).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to modify the at least one carbon fiber layer of the electrode of Solnik to include the epoxy of Alam for support the carbon fiber used in the discharge electrode (col. 8, ll. 12-35).
For claim 4, the teaching of Solnik and Alam is relied upon as set forth above.  Additionally, Alam states, “The disks 42-46 preferably contain fibers that are conductive, such as carbon, silicon carbide, metal or any other conductive material. The person of ordinary skill will recognize that there are other materials, or other materials that may come into existence, that are conductive and would be suitable for use in the invention. However, merely because such other materials are not listed herein is not intended to suggest that no other materials exist that could substitute for those listed herein,” at column 4, lines 50-58, and Alam further discloses conductive epoxy at column 8, line 29, which is considered another material in existence.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the conductive epoxy for the at least one carbon fiber layer since Alam teaches this alternative available for a substitution. 
For claim 10, the teaching of Solnik and Alam is relied upon as set forth above. Solnik teaches the electrode of claim 1 but is silent for an electrostatic precipitator (ESP) comprising said electrode and a grounded collector.  However, Alam is analogous art and does teach an ESP in Fig. 1 (col. 1, ll. 20-35; col. 3, l. 60-col. 4, l. 15).  The ESP in Fig. 1 is shown having a housing, which can be a flue gas chimney, a plurality of planar collection electrode plates 12, 14, and 16, and a plurality of discharge electrodes 18, 20, and 22. These structural components are critical to collect particles from gas streams, such as flue gases, and improve performance to discharge electrodes.  Alam also describes the structure and method of conventional ESP in the background section (col. 1, ll. 20-35).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to combine the teaching of Solnik and Alam in order to benefit from the advantages of discharge electrode taught in Solnik with the grounded collectors in the ESP taught in Alam to collect particles from the gas streams. 
For claim 11, the combined teaching of Solnik and Alam is relied upon as set forth above but does not explicitly teach a method of filtering particles from a gas stream comprising; flowing the gas stream into the electrostatic precipitator of claim 10; applying a voltage between the electrode and the grounded collector to ionize and separate the particles from the gas stream and to direct the separated particles towards the grounded collector; and collecting the separated particles.  However, Alam does teach a method of filtering particles from a gas stream (col. 1, ll. 20-35; col. 3, l. 60-col. 4, l. 5).  It would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to modify the ESP of the combined teaching of the prior art with a method of filtering particles from a gas stream comprising flowing the gas stream into the ESP, applying a voltage between the electrode and the grounded collector to ionize and separate the particles from the gas stream and to direct the separated particles towards the grounded collector, and collecting the separated particles as taught in Alam to collect particles from gas streams, such as flue gases containing fly ash particles, see Alam col. 3, l. 60-col. 4, l. 5.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Solnik in view of JP 58 58162.
For claims 13 and 14, as interpreted, the teaching of Solnik is relied upon as set forth above and discloses the method of making a hybrid composite discharge electrode but does not explicitly state that the at least one carbon fiber layer is in the form of a pre-impregnated resin and includes compression molding.  JP 58 58162 is analogous art and teaches at least one carbon fiber layer is in the form of a pre-impregnated resin by forming the discharge electrode by a method wherein resin is dispersed in a carbon fiber and the resulting prepreg is laminated with compression molding (as in claim 14) and provides stable adhesion of the powder coating to the discharge electrode (par [0001]).  It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to modify the method of Solnik with the teaching in the prior art of JP 58 58162 wherein resin is dispersed in carbon fiber and the resulting prepreg is laminated with compression molding to provide stable adhesion of the laminated coating to the discharge electrode wherein the at least one carbon fiber layer is in the form of a pre-preg that has stable adhesion as taught in JP 58 58162.
Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter:  
The  prior art of record does not teach or fairly suggest the limitations of dependent claims 6-9, 15, and 16.  Claims 6-9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
For claim 6, the prior art of record fails to teach the at least one metal layer includes at least one metal discharge tip, and wherein the at least one carbon fiber layer and the at least one metal discharge tip provide dual corona sources.
For claim 7, the prior art of record fails to teach the at least one metal layer comprises a metal base including at least one discharge tip, the at least one carbon fiber layer at least partially covering the at least one discharge tip.  Claim 8 further depends from claim 7.
For claim 9, the prior art of record fails to teach a cross-section of the hybrid composite discharge electrode is U-shaped or V-shaped.
For claim 15, the prior art of record fails to teach the at least one carbon fiber layer includes a resin matrix, the at least one metal layer includes perforations, and combining includes forcing the resin matrix to flow into the perforations.
For claim 16, the prior art of record fails to teach the at least one metal layer includes at least one metal discharge tip, wherein the at least one carbon fiber layer and the at least one metal discharge tip provide dual corona sources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, JP H08112549 discloses carbon fibers in place of metals as the materials of the corona discharge electrodes; US 3819985 discloses discharge electrode with a sheath; and US 9114404 discloses  carbon fiber electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 20, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776